Name: 82/892/EEC: Council Decision of 21 December 1982 amending Decision 78/640/EEC on financial participation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D089282/892/EEC: Council Decision of 21 December 1982 amending Decision 78/640/EEC on financial participation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland Official Journal L 378 , 31/12/1982 P. 0055 - 0056 Spanish special edition: Chapter 04 Volume 2 P. 0052 Portuguese special edition Chapter 04 Volume 2 P. 0052 +++++( 1 ) OJ NO C 292 , 8 . 11 . 1982 , P . 91 . ( 2 ) OJ NO L 211 , 1 . 8 . 1978 , P . 34 . COUNCIL DECISION OF 21 DECEMBER 1982 AMENDING DECISION 78/640/EEC ON FINANCIAL PARTICIPATION BY THE COMMUNITY IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK AND IRELAND ( 82/892/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS THE INTRODUCTION OF A COMMUNITY SYSTEM FOR THE CONSERVATION AND MANAGEMENT OF FISHERY RESOURCES AND THE INTRODUCTION OF RESTRICTIONS ON FISHING NECESSITATE , IN THE COMMUNITY INTEREST , THE PROTECTION OF THE RESOURCES AND SURVEILLANCE OF THE MARITIME WATERS WHICH ARE WITHIN THE JURISDICTION OF MEMBER STATES ; WHEREAS DECISION 78/640/EEC ( 2 ) PROVIDES THAT THE COMMUNITY SHALL PARTICIPATE IN FINANCING EXPENDITURE INCURRED IN DENMARK AND IRELAND BETWEEN 1 JANUARY 1977 AND 31 DECEMBER 1982 IN THE IMPLEMENTATION OF SHORT-TERM AND MEDIUM-TERM MEASURES TO BRING INTO SERVICE THE APPROPRIATE SPECIALIZED FACILITIES FOR THE INSPECTION AND SURVEILLANCE OF FISHING ACTIVITIES ; WHEREAS THE MEDIUM-TERM MEASURES INCLUDE IN PARTICULAR THE PURCHASE OR CONSTRUCTION OF COASTGUARD VESSELS , THE PURCHASE OF RECONNAISSANCE AIRCRAFT AND THE PURCHASE AND INSTALLATION OF THE NECESSARY TECHNICAL , ELECTRONIC AND PHOTOGRAPHIC EQUIPMENT ; WHEREAS THE IMPLEMENTATION OF THESE MEDIUM-TERM MEASURES IN IRELAND HAS BEEN DELAYED BECAUSE OF THE COMPLEXITY OF DESIGNING NEW FACILITIES , WHICH MUST BE PARTICULARLY SOPHISTICATED TO ENSURE TOTAL EFFECTIVENESS IN THE INSPECTION AND SURVEILLANCE OF VERY LARGE FISHING AREAS ; WHEREAS THE INVESTMENTS PLANNED BY IRELAND CANNOT BE FULLY IMPLEMENTED BY 1 JANUARY 1983 ; WHEREAS THE TIME LIMIT LAID DOWN SHOULD BE DEFERRED IN THE COMMUNITY INTEREST TO ENABLE THE PLANNED WORK TO BE COMPLETED AND TO ENSURE COMMUNITY FINANCIAL PARTICIPATION IN THE EXPENDITURE INVOLVED ; WHEREAS , TO FACILITATE THE WORK CONCERNED , PROVISION SHOULD BE MADE FOR THE COMMUNITY TO MAKE ADVANCE PAYMENTS TO IRELAND AS AND WHEN THE INVESTMENT APPROVED BY THE COMMISSION IS CARRIED OUT . HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISION 78/640/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 ( 2 ) IS REPLACED BY THE FOLLOWING : " 2 . THE COMMUNITY SHALL REIMBURSE ELIGIBLE EXPENDITURE INCURRED BY DENMARK AND IRELAND AS A RESULT OF THE INTRODUCTION OF THE FACILITIES REFERRED TO IN PARAGRAPH 1 : - UP TO 10 MILLION ECU IN THE CASE OF DENMARK FOR THE PERIOD FROM 1 JANUARY 1977 TO 31 DECEMBER 1982 , - UP TO 46 MILLION ECU IN THE CASE OF IRELAND FOR THE PERIOD FROM 1 JANUARY 1977 TO 31 DECEMBER 1984 . " ; 2 . THE FOLLOWING ARTICLE 1A SHALL BE INSERTED AFTER ARTICLE 1 : " ARTICLE 1A 1 . AS A CONTRIBUTION TOWARDS IMPLEMENTATION OF THE INVESTMENTS APPROVED BY THE COMMISSION , THE COMMISSION MAY MAKE ADVANCE PAYMENTS TO THE GOVERNMENT OF IRELAND OF UP TO 80 % OF THE COST OF THE WORK ENVISAGED FOR EACH ANNUAL PHASE . 2 . THREE MONTHS AT THE EARLIEST BEFORE THE START OF ACTUAL WORK ON AN ANNUAL PHASE , THE GOVERNMENT OF IRELAND MAY TRANSMIT A REQUEST TO THE COMMISSION FOR ADVANCE PAYMENT FROM WHICH IT CAN BE ASCERTAINED THAT THE CONDITIONS FOR PAYMENT ARE FULFILLED . SIX MONTHS AFTER RECEIPT OF AN ADVANCE PAYMENT , THE GOVERNMENT OF IRELAND SHALL SHOW TO THE SATISFACTION OF THE COMMISSION THAT THE WORK CARRIED OUT AMOUNTS TO AT LEAST 6.5 % OF THE ANNUAL PHASE , MULTIPLIED BY THE NUMBER OF MONTHS SINCE THE DATE OF COMMENCEMENT OF THE WORK AS GIVEN IN THE REQUEST FOR ADVANCE PAYMENT . IF SUCH CANNOT BE SHOWN , THE GOVERNMENT OF IRELAND WILL BE REQUIRED TO RETURN THE ADVANCE PAYMENT RECEIVED . 3 . REQUESTS FOR ADVANCE PAYMENTS RELATING TO SUBSEQUENT ANNUAL PHASES OF WORK MAY BE MADE ONCE AT LEAST 80 % OF THE WORK PLANNED FOR THE PRECEDING PHASE HAS BEEN COMPLETED AND ANY EARLIER PHASES HAVE BEEN CONCLUDED . 4 . THREE MONTHS AT THE LATEST AFTER THE PLANNED COMPLETION OF AN ANNUAL PHASE OF WORK FOR WHICH ADVANCE PAYMENT HAS BEEN MADE , THE GOVERNMENT OF IRELAND SHALL FORWARD A REQUEST FOR THE FINALIZATION OF THE AID GRANTED FOR THAT PHASE . IF SUCH A REQUEST CANNOT BE MADE , THE GOVERNMENT OF IRELAND SHALL BE REQUIRED TO RETURN THE ADVANCE PAYMENT RECEIVED . " ; 3 . THE FIRST SENTENCE IN POINT 2 OF THE ANNEX SHALL BE REPLACED BY THE FOLLOWING : " 2 . THE MEDIUM-TERM MEASURES MUST BE IMPLEMENTED : - BEFORE 1 JANUARY 1983 IN THE CASE OF DENMARK , AND - BEFORE 1 JANUARY 1985 IN THE CASE OF IRELAND . " ; 4 . POINT 6 OF THE ANNEX SHALL BE REPLACED BY THE FOLLOWING : " 6 . APPLICATIONS FOR REIMBURSEMENT SHALL RELATE TO EXPENDITURE INCURRED BY THE GOVERNMENT OF IRELAND IN THE COURSE OF A CALENDAR YEAR OR PART OF A CALENDAR YEAR GREATER THAN THREE MONTHS . APPLICATIONS SHALL BE FORWARDED TO THE COMMISSION WITHIN SIX MONTHS IN THE CASE OF EXPENDITURE DURING A CALENDAR YEAR AND WITHIN THREE MONTHS IN THE CASE OF EXPENDITURE DURING PART OF A CALENDAR YEAR . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK AND TO IRELAND . DONE AT BRUSSELS , 21 DECEMBER 1982 . FOR THE COUNCIL THE PRESIDENT O . MOELLER